DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Parham on 1/6/2022.
The application has been amended as follows: 
	
Claim 17 line 14 change “a sensing period” to “the sensing period”.
Claim 17 line 17 change “a voltage of second driving power” to “a second voltage of the second driving power”.

Allowable Subject Matter
Claims 1, 3 – 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Regarding claims 1, 7, 17:
The closest prior art is Kim et al. (U.S. Patent Publication 20170004773 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “a controller configured to control timing at which the first voltage is output and timing at which the second voltage is output during a transition period between the display period and the sensing period in response to a sensing control signal; and a fault configured to detect a current flowing through an output terminal to detect a fault in the power line during the sensing period, wherein the first power supply comprises: a voltage determining circuit configured to receive an input power and to output the first voltage based on the input power; a first switch coupled between the voltage determining circuit and the power line, turned on in response to a first enable signal; and a second switch coupled between the power line and a voltage source, to which the second voltage is supplied, the second switch turned on in response to a second enable signal.", in the context of the rest of the claimed limitations.
	Claims 3-6, 8 – 16, 18, 20 depend on claims 1, 7, 17 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693